DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, and 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11237801 in view of US 20120326116 A1 Ellis et al (hereinafter “Ellis”). See claim mapping below with respect to U.S. Patent No. 11237801 with respect to representative claims 1 and 8.  As to claim 1, U.S. Patent claim 9 does not explicitly disclose wherein the optical pumping source, the single-photon emitter, the waveguide, the resonator, the first single-photon detector, and the second single-photon detector are integrated on a silicon substrate.  However, in the same field of endeavor,  in figure 18 Ellis discloses the optical pumping source, the single-photon emitter, the waveguide, the resonator, a single-photon detector are integrated on a silicon substrate ([0061-0062], [0167], fig 13, fig 18, title, abstract). Fig 18 explicitly discloses one detector 611.  However in figure 13 Ellis discloses two detectors.  It would have been obvious to one of ordinary skill in the art before the effective filing date to place two detectors on the substrate in a manner depicted in figure 18.  It is obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results. See MPEP 2141.III.(D).

Application 17556609
Patent 11237801
1. A random number generator comprising:
9.  A random number generator comprising:
an optical pumping source;
6. (original)  The random number generator of claim 1, further comprising a pumping source configured to pump the single-photon emitter.  7. (original)  The random number generator of claim 6, wherein the pumping source comprises an optical pumping source configured to optically pump the single-photon emitter or an electrical pumping source configured to electrically pump the single-photon emitter.  8. (original) The random number generator of claim 7, wherein the optical pumping source comprises a laser light source.  9. (original) The random number generator of claim 8, wherein the laser light source comprises a laser diode.
a single-photon emitter configured to emit single photons by pumping of the optical pumping source;
1. (currently amended) A random number generator comprising: a single-photon emitter configured to emit single photons by pumping; 
a waveguide configured to guide the single photons emitted from the single- photon emitter to the inside of the waveguide; 
a waveguide configured to guide the single photons emitted from the single-photon emitter to the inside of the waveguide, the waveguide comprising a first output terminal and a second output terminal that are respectively provided at both end portions of the waveguide, the single photons being output from the first output terminal and the second output terminal;
a resonator configured to optically amplify the single photons emitted from the single-photon emitter, the resonator provided in the waveguide; 
and a resonator configured to optically amplify the single photons emitted from the single- photon emitter, the resonator being provided between at a center of the waveguide between the first output terminal and the second output terminal.
and a first single-photon detector and a second single-photon detector respectively provided at both end portions of the waveguide and configured to detect the single photons output from both end portions of the waveguide, respectively, 
a first single-photon detector and a second single-photon detector respectively provided at the first output terminal and the second output terminal and configured to detect the single photons output from the first output terminal and the second output terminal, respectively
wherein the optical pumping source, the single-photon emitter, the waveguide, the resonator, the first single-photon detector, and the second single-photon detector are integrated on a silicon substrate.
 







Application 17556609
Patent 11237801
8. A random number generator comprising: 
18. A random number generator comprising:
an electrical pumping source comprising a first electrode and a second electrode configured to apply an electrical field
an electrical pumping source comprising a first electrode and a second electrode configured to apply an electrical field;
a single-photon emitter configured to emit single photons by pumping of the electrical pumping source;
 a single-photon emitter configured to emit single photons by pumping of the electrical pumping source based on the electrical field applied
 a waveguide configured to guide the single photons emitted from the single- photon emitter to the inside of the waveguide; and 
a waveguide configured to guide the single photons emitted from the single-photon emitter to the inside of the waveguide, the waveguide comprising a first output terminal and a second output terminal that are respectively provided at both end portions of the waveguide, the single photons being output from the first output terminal and the second output terminal; and
a first single-photon detector and a second single-photon detector respectively provided at both end portions of the waveguide and configured to detect the single photons output from both end portions of the waveguide, respectively, 
 a first single-photon detector and a second single-photon detector provided at the first output terminal and the second output terminal, respectively, and configured to detect the single- photons output from the first output terminal and the second output terminal, respectively, 
wherein the first electrode and the second electrode are provided on opposite surfaces of the waveguide, 
wherein the first electrode and the second electrode are provided on opposite surfaces of the waveguide, and 
wherein the single-photon emitter is provided inside of the waveguide and between the first electrode and the second electrode, and 
wherein the single-photon emitter is provided inside of the waveguide and between the first electrode and the second electrode.
wherein the electrical pumping source, the single-photon emitter, the waveguide, the first single-photon detector, and the second single-photon detector are integrated on a silicon substrate.
wherein the electrical pumping source, the single-photon emitter, the waveguide, the first single-photon detector, and the second single-photon detectors detector are provided on a substrate.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 and claim 12 recite “the first single-photon detector and the second single-photon detector comprise semiconductor detector”  It is unclear whether one semiconductor detector is claimed or two semiconductors are claimed.  If the latter, Examiner suggests clarifying language such as “the first single-photon detector and the second single-photon detector each comprise a semiconductor detector” or equivalent language.
Claim 7 recites “the semiconductor detector”.  This limitation lacks antecedent basis.  It is unclear whether the semiconductor both of the first single-photon detector and the second single-photon detector or only one of each.  For purposes of examination, Examiner interprets this limitation to include both the first single-photon detector and the second single-photon detector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120326116 A1 Ellis et al., (hereinafter “Ellis”) in view of US 20180232208 A1 Chong et al., (hereinafter “Chong”).

Regarding claim 1, Ellis teaches the following:
a single-photon emitter configured to emit single photons by pumping (abstract, [0097], [0110] quantum dot for emitter, which emits photons, electrically excited by direct carrier injection for pumping); 
waveguides configured to guide the single photons emitted from the single-photon emitter to the inside of the waveguide (abstract, [0034], Fig 13 waveguides 401 and 403); and 
a first single-photon detector and a second single-photon detector respectively provided at both end portions of the waveguides and configured to detect the single photons output from the first output terminal and the second output terminal, respectively (Fig 13, 407, 409 for first and second single photon detectors at first and second output terminals, [0153] for single photon detectors).
Ellis discloses two waveguides in an embodiment disclosed in figure 13, which does not explicitly disclose this embodiment as “a waveguide”.  However, Ellis further discloses multiple configurations of a quantum dot arranged in waveguide structure in figures 5 to 8b.  Further, Ellis explicitly discloses that the system may be fabricated using coupled waveguides in a photon structure provided in one of the waveguides as described in any of the figures of 5 to 8b.  It would have been obvious to one of ordinary skill in the art before the effective filing date to fabricate a random number generator with detectors at ends of a single waveguide using the structure disclosed by figure 8b.  Ellis provides a motivation, teaching, and suggestion for this configuration to result in a 50/50 chance of either end of the waveguide to detect a photon when emitted from the center of the configuration of figure 8 ([0153]).
Ellis discloses configuration wherein a waveguide with a photon source would be coupled (Fig 17a,b,c, [0166]) but does not explicitly disclose the pumping source, the photon source.  However, in the same field of endeavor, Chong discloses a pumping source configured to pump the single-photon emitter (Fig 1 device 20, [0016]). It would have been obvious to one of ordinary skill in the art to use the optical source disclosed by Chong, which comprises a semiconductor laser to use as the pumping source configured to pump the single-photon emitter.  Chong provides a teaching, suggestion, or motivation in that silicon lasers can be fabricated by placing the active layer in close proximity with the waveguide (Chong [0016]) and through the location provided by Ellis (Ellis [0166]) thereby making it integral to the substrate (Chong [0006]).
Ellis in view of Chong as mapped above does not explicitly disclose wherein the optical pumping source, the single-photon emitter, the waveguide, the resonator, and a single-photon detector are integrated on a silicon substrate. In figure 18, ([0061-0062], [0167], fig 18, title, abstract). Fig 18 explicitly discloses one detector 611.  However in figure 13 Ellis discloses two detectors.  It would have been obvious to one of ordinary skill in the art before the effective filing date to place two detectors on the substrate in a manner depicted in figure 18.  It is obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results. See MPEP 2141.III.(D).

Regarding claim 3, in addition to the teachings addressed in the claim 1 analysis, Ellis teaches the single-photon emitter is provided in the waveguide or outside of the waveguide (Fig 8(b) for outside the waveguide, [0123-0124]).

Regarding claim 4, in addition to the teachings addressed in the claim 1 analysis, Ellis teaches the single-photon emitter comprises a quantum dot ((abstract), fig 8(b)-131, [0124]).

Regarding claim 5, Ellis teaches the claim 1 limitations.  Ellis does not explicitly disclose that the waveguide is silicon or silicon oxide.  However, in the same field of endeavor, Chong discloses silicon waveguide (fig 1, fig 4, [0016]).   It would have been obvious to one of ordinary skill in the art before the effective filing date to use a silicon waveguide in an integrated substrate such that each of the electro-optic components as disclosed by Chong is integrated or hybrid integrated onto one integrated substrate ([0015]).

Regarding claim 6, in addition to the teachings addressed in the claim 1 analysis, Ellis discloses a single-photon detector comprise a semiconductor detector ([0170], Fig 18 device 611).  Ellis does not explicitly disclose the two single-photon detectors of figure 13 as being semiconductor detectors.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to fabricate the two detectors disclosed by Ellis as semiconductor detectors as disclosed in figure 18 by simply extending the providing a second detector on the opposite end of the waveguide on the substrate.  It is obvious to one of ordinary skill in the art to use a known technique to improve similar devices. See MPEP 2141.III (C).

Regarding claim 7, in addition to the teachings addressed in the claim 1 analysis, Ellis discloses semiconductor detector ([0170], Fig 18 Device 611).  Ellis discloses a semiconductor detector but does not explicitly disclose the further structure of the semiconductor detector.  However, in the same field of endeavor, Chong discloses wherein the semiconductor detector comprises a CIS (CMOS Image Sensor) or photodiode (Chong Fig 1-40, [0021] photodiode).  It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the semiconductor detector of Ellis with a photodiode disclosed by Chong for the purposed of implementing a balanced detector in a push pull configuration which outputs photocurrent proportional to the difference of the individual photocurrent output by two photodiodes (Chong [0021]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Chong in view of US 20150212798 A1 Choi et al., (hereinafter “Choi”).

Regarding claim 2, Ellis in view of Chong teach the claim 1 limitations.  Chong teaches a laser light source (Chong [0006]) but is silent with respect to the mechanism for generating the laser light.  However in the same field of endeavor, Choi discloses a quantum random number generator arranged in a configuration similar to Ellis wherein a photon emitted from a light source is transmitted along one of two paths to single-photon detectors ([0019-0020], fig 1-3).  Choi further discloses low-cost light source, wherein the light source is a laser diode ([0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a laser diode as the laser light source.  It is obvious to use a known technique to improve similar devices in the same way. 2141.III.(C).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Chong in view of US 11201729 B2 Hammon et al., (hereinafter “Hammon”).

Regarding claims 14-15, Ellis in view of Chong disclose applications to cryptography and cryptographic key generation (Ellis [0002], Chong [0002]), but do not explicitly disclose the random number generator included in an apparatus including a security authentication device.  However, in the same field of endeavor, Hammon discloses a smart telecommunication device including a security authentication device comprising a random number generator (abstract, fig 1, fig 2, fig 3-312, 314).  Furthermore, Hammon discloses the random number generator comprising a true random number generator that may result from various sources including photon transmission (col 5 line 42-50, fig 4-422).  Hammon does not however, explicitly disclose the structure of the random number generator.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the random number generator of Ellis in view of Chong as the random number generator of Hammon to achieve a true random number generator sized to fit in the smart device (Ellis [0002], non bulky).

Allowable Subject Matter
Claims 9-11, 13, and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 8 would be allowable if rewritten to overcome the nonstatutory double patenting rejection or upon filing of an eTerminal Disclaimer. Claim 12 would be allowable if rewritten to overcome the rejections under 35 USC 112b and in independent form including all of the limitations of the base claim and any intervening claims.  
The following is Examiner’s statement of reasons for indication of allowable subject matter.  Applicant claims random number generator apparatus. The random number generator as in claim 8 comprises an electrical pumping source,  a single-photon emitter, a waveguide, a first single-photon detector, a second single-photon detector, and a resonator. The electrical pumping source comprises a first electrode and a second electrode configured to apply an electrical field.  The single-photon emitter is configured to emit single photons by pumping of the electrical pumping source. The waveguide is configured to guide the single photons emitted from the single-photon emitter to the inside of the waveguide. The first and second single-photon detectors are provided at both ends of the waveguide and are configured to detect the single photons output from both ends of the waveguide respectively. The first electrode and the second electrode are provided on opposite surfaces of the waveguide.  The single-photon emitter is provided inside of the waveguide and between the first electrode and the second electrode.
	The primary reason for indication of allowable subject matter is the limitations in combination with the remaining limitations wherein the single-photon emitter is provided inside the waveguide and between the first electrode and the second electrode.
The closest prior art found is Ellis. Ellis discloses a semiconductor structure with a waveguide and a quantum dot configured to emit photons into the waveguide to two detectors (abstract, figures 5 to 8B, figure 13). Ellis does not, however explicitly disclose a single photon emitter being provided inside the waveguide and between the first electrode and the second electrode.
Chong discloses a quantum random noise source that includes an optical oscillator as a pumping source emitting a single-photon, waveguide sections, and a balanced photodetector (Abstract, figure 1, [0016]). Chong further discloses a directional coupler that splits the input equally into to output optical waveguides ([0019)). Chong does not, however explicitly disclose a single photon emitter being provided inside the waveguide and between the first electrode and the second electrode.
Pooser discloses a quantum random number generator and a photon generator including a resonator configured to optically amplify single photons emitted from a single-photon emitter, wherein the resonator is provided at the waveguide (abstract, fig 3 device 16, [0012], [(0034]). Pooser does not, however explicitly disclose a single photon emitter being provided inside the waveguide and between the first electrode and the second electrode.
Tanabe et al., Electrically pumped 1.3 um room-temperature In As/GaAs quantum dot lasers on Si substrates by metal-mediated wafer bonding and layer transfer, Optics Express, vol 18, No. 10, 2010, (hereinafter “Tanabe”) discloses an electrically pumped quantum dot laser in a Si substrate, wherein the emitter is integrated with a waveguide (abstract, fig 2). Tanabe does not, however explicitly disclose a single photon emitter being provided inside the waveguide and between the first electrode and the second electrode.
A. Fisher, quantum Lecture Series, Single Photon Sources, SAND2015-0817PE, Sandia National Laboratories, 2015 discloses single photon sources including quantum dot single photon emitters wherein emitted photons are split to first and second photon detectors (slide 9, 11), but does not explicitly disclose a single photon emitter being provided inside the waveguide and between the first electrode and the second electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182